In a proceeding pursuant to Mental Hygiene Law § 9.60 to authorize assisted outpatient treatment, the appeal is from a judgment of the Supreme Court, Nassau. County (Covello, J.), dated December 16, 2003, which, after a hearing, granted the petition.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
*451The judgment authorizing assisted outpatient treatment for a period of six months expired by its own terms in June 2004. It was superseded by a judgment of the same court (Diamond, J.), dated July 6, 2004, from which no appeal was taken, continuing assisted outpatient treatment for a period of 12 months. Accordingly, this appeal is academic and the issues raised are not sufficiently substantial or novel to warrant invoking an exception to the mootness doctrine (see Matter of David C., 69 NY2d 796, 798 [1987]; Matter of Hearst Corp. v Clyne, 50 NY2d 707, 713-715 [1980]). Smith, J.P., Crane, Mastro and Skelos, JJ., concur.